Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 1 is objected to because line 7 recites "device" instead of "body".
Claim 11 is objected to because line 7 recites "device" instead of "body".
	Claim 16 is objected to because line 1 recites "he" instead of "The".
	Claim 17 is objected to because line 3 is missing "of" after "diameter".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6	are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4506946.
Claim 1:  '946 discloses a fiber alignment device comprising (see mainly fig. 15 / col. 10 lns. 42-68): 
a one piece alignment body 300 having a first end and an opposite second end; 
an alignment bore 310 extending between the first and second ends of the one piece alignment body, wherein the one piece alignment body defines and fully encircles the alignment bore; and 
an intermediate region 320 positioned between the first and second ends of the one piece alignment {body}; 
the alignment bore having first and second curved portions 322 and 324 located on opposite sides of the intermediate region.  
Although they are not relied upon for the current rejection, some of the earlier embodiments also anticipate claim 1 since the glass rods defining their bores are fused together (col. 4 lns. 20-24 and paragraph spanning cols. 14-15).
Claim 2:  The first and second curved portions 322/324 are symmetrical.
320 includes a fiber contact location (along the upper corner 312, col. 10 lns. 64-68 – operation is analogous to the embodiment of figs. 7-8 described in col. 9 lns. 8-53).
Claim 4:  The first and second curved portions 322/324 of the alignment bore define first and second curved passages that extend along a fiber insertion axis between the first and second ends of the one piece alignment body to receive first and second optical fibers.
Claim 5:  Upon insertion of the first and second optical fibers into the first and second curved passages, the first and second curved portions causes the first and second optical fibers to be biased toward one side of the alignment bore (in particular, toward upper corner 312 as mentioned above).
Claim 6:  Ends of the first and second optical fibers meet at the fiber contact location of the intermediate region (col. 10 lns. 64-68; see also fig. 8).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4506946 (applied above) in view of US 4057448.
Claim 11:  '946 discloses the recited multi-fiber alignment device as discussed above with regard to claim 1, except that it does not specifically show a plurality of alignment bores 310 in the one piece alignment body 300.  '946 states at col. 15 lns. 34-39 that the disclosed guides could be constructed to include a plurality of bores ("channels") but does not illustrate an example of such an arrangement.  '448 discloses a fiber alignment device similar to that of '946, and figs. 7A-7B of '448 show a  72 with plural alignment bores 77 therein.  A skilled person could have extended the '946 device to include a plurality of alignment bores in a single body in the manner suggested by '448 with predictable results.  Thus it would have been obvious to a skilled person before the effective filing date of '946 to do so.  A motivation would have been the desire to efficiently and reliably align two sets of fibers to each other with one device instead of requiring a different device for each pair.  A skilled person would also have had a reasonable expectation of success since the bores in '448 figs. 7A-7B have the same overall diamond cross-sectional shape as the bores in '946 fig. 15.
Claims 12-16:  See above with regard to corresponding claims 2-6.

Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of their respective base claims and applicable intervening claims (and if they avoid the applicable informality objections above).  Although fiber-receiving bores having diameters within the recited ranges are known in the prior art per se, it appears that the applied '946 reference does not rely upon (and arguably teaches away from) a close fit 

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
April 6, 2021